ZAVAT.T, District Judge.
A three count indictment charged the defendant with
(1) Stealing a Graflex Camera, type 445, serial number .860162, property of the Department of the Air Force, of a value exceeding $100, on or about September 12, 1954;
(2) Unlawfully receiving said camera with intent to convert it to his own use, on or about September 12, 1954 ;
(3) Unlawfully and without authority conveying and disposing of said camera on or about January 14, 1955.
After a three day trial to the Court and a jury the jury returned a verdict of “Not Guilty on Count 1” and “Guilty on Counts 2 and 3.” On May 21, 1959, the Court sentenced the defendant to a term of 18 months on Count 2 and a term of 18 months on Count 3, both sentences to run concurrently.
The defendant is presently incarcerated in the California State Prison at Sole-dad, California, where he is serving a sentence of 6 months to 14 years imposed upon him by the Superior Court of Los Angeles, California, on September 5, 1958.
Defendant filed a notice of appeal to the Court of Appeals of this Circuit on June 3, 1959 and thereafter applied to that Court for leave to appeal in forma pauperis and for assignment of counsel and for a stenographic transcript at the expense of the United States Government. This motion was denied on July 21, 1959, with leave to apply to the District Court. The defendant now moves, in this Court for leave to proceed with his appeal in forma pauperis and for an order directing the United States to pay for all costs and fees thereof, stenographic transcript, printing of the record on appeal and for the assignment of counsel. The Court treats this motion as one made pursuant to 28 U.S.C. §§ 753, (f) and 1915.
Consonant with the rationale of Johnson v. United States, 1957, 352 U.S. 565, 77 S.Ct. 550, 1 L.Ed.2d 593, Farley v. United States, 1957, 354 U.S. 521, 77 S.Ct. 1371, 1 L.Ed.2d 1529, and Ellis v. United States, 1958, 356 U.S. 674, 78. S.Ct. 974, 2 L.Ed.2d 1060, the Court, hereby appoints Henry K. Chapman,. Esq., to serve as counsel (as an advocate and not as amicus curiae) for the defendant on this motion. The Court will make its trial notes available to-counsel. After counsel has familiarized himself with the case by conferences with the United States Attorney, the former attorney for the defendant and correspondence with the defendant, counsel may apply for hearing before the. Court on five days notice' to the United States Attorney, at which time the Court will consider what portions of the trial minutes should be made available to-counsel in order that he may adequately argue this motion in behalf of the defendant and prepare, a supporting memorandum of law. See Weber v. United States, 8 Cir., 254 F.2d 713; 8 Cir., 256. F.2d 119, petition for rehearing denied, 8 Cir., 1958, 257 F.2d 585, certiorari de*768nied 1959, 358 U.S. 912, 79 S.Ct. 241, 3 L.Ed.2d 233; United States v. Ramos, D.C.E.D.N.Y.1958, 158 F.Supp. 825; United States v. Dudley, D.C.S.D.N.Y. 1957, 154 F.Supp. 623. See generally Note, Aid for Indigent Litigants in Federal Courts, 58 Colum.L.Rev. 832 (1958).